


Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of November 8, 2012, by and between Thomas M. Prescott (the “Executive”) and
Align Technology, Inc., a Delaware corporation (the “Company”). This Agreement
supersedes and replaces in its entirety that certain Amended and Restated
Employment Agreement dated April 5, 2007 between the Executive and the Company
(the “Prior Agreement”).
WHEREAS, the Company and Executive entered into the Prior Agreement and now wish
to make certain revisions to the Prior Agreement by amending and restating the
Prior Agreement in its entirety as set forth herein.
WHEREAS, Section 9(b) of the Prior Agreement provides that the Prior Agreement
may be modified if it is agreed to in writing by Executive and the Company.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:
AGREEMENT
1.Duties and Scope of Employment.
(a)Position. For the term of his employment under this Agreement (“Employment”),
the Company agrees to continue to employ the Executive in the position of
President and Chief Executive Officer. Executive agrees to continue to accept
such employment and agrees to diligently, in good faith and to the best of his
abilities perform all duties incident to his position and as are determined and
assigned to him from time to time by the Board of Directors of the Company (the
"Board").
(b)Obligations to the Company. During the term of his Employment, the Executive
shall devote his full business efforts and time to the Company. The Executive
agrees not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board, provided, however, that the Executive may, without the approval of
the Board, serve in any capacity with any civic, educational or charitable
organization. The Executive may own, as a passive investor, no more than one
percent (1%) of any class of the outstanding securities of any publicly traded
corporation.
(c)No Conflicting Obligations.  The Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. The
Executive represents and warrants that he will not use or disclose, in
connection with his employment by the Company, any trade secrets or other
proprietary information or intellectual property in which the Executive or any
other person has any right, title or interest and that his employment by the
Company as contemplated by this Agreement will not infringe or violate the
rights of any other person or entity. The Executive represents and warrants to
the Company that he has returned all property and confidential information
belonging to any prior employers.
2.Cash and Incentive Compensation.
(a)Salary. The Company shall pay the Executive as compensation for his services
a base salary at a gross annual rate for fiscal 2012 of Six Hundred Fifteen
Thousand Dollars ($615,000), payable in accordance with the Company's standard
payroll schedule. The compensation specified in this Subsection (a), together
with any adjustments by the Company from time to time, is referred to in this
Agreement as “Base Salary.”
(b)Target Bonus. The Executive shall be eligible to participate in an annual
bonus program that will provide him with an opportunity to earn a potential
annual bonus equal to 100.0% of the Executive's Base Salary. The amount of the
bonus shall be based upon the performance of the Executive, as set by the
individual performance objectives described in this Subsection, and the Company
in each calendar year, and shall be paid by no later than March 1 of the
following year, contingent on the Executive remaining employed by the Company as
of such date. The Executive's individual performance objectives and those of the
Company's shall be set by the Board after consultation with the Executive by no
later than March 31, of each calendar year. Any bonus awarded or paid to the
Executive will be subject to the discretion of the Board.
(c)Incentive Awards. Executive will continue to be eligible to receive awards of
stock options, restricted stock, restricted stock units or other equity awards
pursuant to any plans or arrangements the Company may have in effect from time
to time. The Board or its committee will determine in its discretion whether
Executive will be granted any such equity awards and the terms of any such award
in accordance with the terms of any applicable plan or arrangement that may be
in effect from time to time. The parties agree that as of the Effective Date,
Executive has been granted the equity compensation awards indentified on Exhibit
A hereto, each of which is subject to the terms of this Agreement and, to the
extent not in conflict with this Agreement, the Company stock plan and the award
agreement under which such award was granted (the “Equity Plan & Agreements”).




--------------------------------------------------------------------------------




3.Vacation and Executive Benefits. During the term of his Employment, the
Executive shall continue to be eligible for 17 days vacation per year, in
accordance with the Company's standard policy for senior management, as it may
be amended from time to time. During the term of his Employment, the Executive
shall be eligible to participate in any employee benefit plans maintained by the
Company for senior management, subject in each case to the generally applicable
terms and conditions of the plan in question and to the determinations of any
person or committee administering such plan, and the right of the Company to
make changes in such plans from time to time.
4.Business Expenses. During the term of his Employment, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder. The Company shall
reimburse the Executive for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company's generally applicable policies.
5.Term of Employment.
(a)Basic Rule. The Executive's Employment with the Company shall be “at will,”
and either the Executive or the Company may terminate the Executive's Employment
at any time, for any reason, with or without Cause. Any contrary
representations, which may have been made to the Executive shall be superseded
by this Agreement. This Agreement shall constitute the full and complete
agreement between the Executive and the Company on the “at will” nature of the
Executive's Employment, which may only be changed in an express written
agreement signed by the Executive and a duly authorized officer of the Company.
(b)Termination.  The Company may terminate the Executive's Employment at any
time and for any reason (or no reason), and with or without Cause, by giving the
Executive notice in writing. The Executive may terminate his Employment by
giving the Company fourteen (14) days advance notice in writing. The Executive's
Employment shall terminate automatically in the event of his death .
Notwithstanding anything to the contrary, upon Executive's termination due to
death or Disability, Executive shall only be entitled to the payments and
benefits provided under Section 6(c)(i) - (v) below.
(c)Rights Upon Termination. Except as expressly provided in Section 6, upon the
termination of the Executive's Employment pursuant to this Section 5, the
Executive shall only be entitled to the compensation, benefits and
reimbursements described in Sections 2, 3 and 4 for the period preceding the
effective date of the termination. The payments under this Agreement shall fully
discharge all responsibilities of the Company to the Executive.
(d)Termination of Agreement. The termination of this Agreement shall not limit
or otherwise affect any of the Executive's obligations under Section 7.
6.Termination Benefits.
(a)General Release. Any other provision of this Agreement notwithstanding,
Subsections (b), (c) or (d) below shall not apply unless (i) the Executive has
executed a General Release Agreement in a form prescribed by the Company which
will include a provision whereby the Executive waives and releases with
irrevocable effect all known and unknown claims that the Executive may then have
against the Company or persons affiliated with the Company which are waivable
under applicable law, and (ii) the Executive has, pursuant to such General
Release Agreement, agreed not to prosecute any legal action or other proceeding
based upon any of such claims. to the full extent permissible under applicable
law, and (iii) the Executive has, pursuant to such General Release Agreement,
acknowledged Executive's continuing obligations under this Agreement and the
Proprietary Information & Invention Assignment Agreement referenced below, and
(iv) the General Release Agreement has become effective and irrevocable within
sixty (60) days following the date of the Executive's termination of employment.
Any benefits under this Agreement that would be considered deferred compensation
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the final regulations and official guidance promulgated thereunder (“Code
Section 409A”) will be paid on, or, in the case of installments, will not
commence until, the sixtieth (60th) day following the Executive's separation
from service, or, if later, such time as required by Section 6(i) of this
Agreement. Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive's separation
from service but for the preceding sentence will be paid to Executive on the
sixtieth (60th) day following Executive's separation from service, or, if later,
such time as required by Section 6(i) of this Agreement and the remaining
payments shall be made as provided in this Agreement
(b)Termination without Cause. If, during the term of this Agreement, the
Executive's Employment is terminated for any reason other than Cause, and not in
connection with a Change of Control as addressed by Subsection (c) below, then
the Company shall pay the Executive, in a lump sum upon the effectiveness of the
General Release to be executed by Executive in accordance with Section 6(a)
above, an amount equal to: (i) the then current year's Target Bonus prorated for
the number of days of Executive is employed in said year; (ii) twenty-four (24)
months' Base Salary; and (iii) the greater of one hundred fifty percent (150%)
of the then current year's Target Bonus or the actual prior year's bonus. The
Executive's Base Salary shall be paid at the rate in effect at the time of the
termination of Employment.
(c)Upon a Change of Control. In the event of the occurrence of a Change in
Control while the Executive is employed by the Company:
(i)the Executive shall immediately vest as to:
(A)
all shares under all outstanding options and restricted stock units; and

(B)
that number of shares under all outstanding market stock units as is calculated
pursuant to the terms of the applicable market stock unit agreement between the
Company and the Executive





--------------------------------------------------------------------------------




(ii)if within twelve (12) months following the occurrence of the Change of
Control, one of the following events occurs:
(A) the Executive's employment is terminated by the Company without Cause; or
(B) the Executive resigns for Good Reason
then, in lieu of the benefits provided under Section 6(b), the Company shall pay
the Executive, in a lump sum, an amount equal to: (i) the then current year's
Target Bonus prorated for the number of days of Executive is employed in said
year; (ii) twenty-four (24) months' Base Salary; and (iii) the greater of one
hundred fifty percent (150%) of the then current year's Target Bonus or the
actual prior year's bonus. The Executive's Base Salary shall be paid at the rate
in effect at the time of the termination of Employment.
7.Health Insurance. If Section 6(b) or 6(c) above applies, and if the Executive
elects to continue his health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) following the
termination of his Employment, within the time period prescribed pursuant to
COBRA, then the Company shall pay the Executive's monthly premium under COBRA
until the earliest of (i) eighteen (18) months following the termination of the
Executive's Employment, or (ii) the date upon which the Executive commences
employment with an entity other than the Company. In addition, and
notwithstanding anything to the contrary in this Section 6, if the Company
determines in its sole discretion that it cannot provide the COBRA benefits
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to the Executive a taxable lump sum payment in an amount equal to the
monthly COBRA premium that the Executive would be required to pay to continue
the Executive's group health coverage in effect on the date of the Executive's
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage) for 12 months following the termination, which
payment will be made regardless of whether the executive elects COBRA
continuation coverage.
(a)Definition of “Cause.”  For all purposes under this Agreement, “Cause” shall
mean any of the following:
(i)Unauthorized use or disclosure of the confidential information or trade
secrets of the Company;
(ii)Any breach of this Agreement or the Employee Proprietary Information and
Inventions Agreement between the Executive and the Company;
(iii)Conviction of, or a plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof;
(iv)Misappropriation of the assets of the Company or any act of fraud or
embezzlement by Executive, or any act of dishonesty by Executive in connection
with the performance of his duties for the Company that adversely affects the
business or affairs of the Company; or
(v)Intentional misconduct or the Executive's failure to satisfactorily perform
his/her duties after having received written notice of such failure and at least
thirty (30) days to cure such failure.
The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of the Executive's
Employment.
(b)Definition of “Disability.” For all purposes under this Agreement
“Disability” shall mean a disability under Section 22(e)(3) of the Code.
(c)Definition of “Good Reason.”  For all purposes under this Agreement, the
Executive's resignation for “Good Reason” shall mean the Executive's resignation
within ninety (90) days the occurrence of any one or more of the following
events:
(i)The Executive's position, authority or responsibilities being significantly
reduced;
(ii)The Executive being asked to relocate his principal place of employment such
that his commuting distance from his residence prior to the Change of Control is
increased by over thirty-five (35) miles;
(iii)The Executive's annual Base Salary or bonus being reduced; or
(iv)The Executive's benefits being materially reduced.
(d)Definition of “Change of Control.”  For all purposes under this Agreement,
“Change of Control” shall mean any of the following:
(i)a sale of all or substantially all of the assets of the Company;
(ii)the acquisition of more than fifty percent (50%) of the common stock of the
Company (with all classes or series thereof treated as a single class) by any
person or group of persons;
(iii)a reorganization of the Company wherein the holders of common stock of the
Company receive stock in another company (other than a subsidiary of the
Company), a merger of the Company with another company wherein there is a fifty
percent (50%) or greater change in the ownership of the common stock of the




--------------------------------------------------------------------------------




Company as a result of such merger, or any other transaction in which the
Company (other than as the parent corporation) is consolidated for federal
income tax purposes or is eligible to be consolidated for federal income tax
purposes with another corporation; or
(iv)in the event that the common stock is traded on an established securities
market, a public announcement that any person has acquired or has the right to
acquire beneficial ownership of more than fifty percent (50%) of the
then-outstanding common stock and for this purpose the terms “person” and
“beneficial ownership” shall have the meanings provided in Section 13(d) of the
Securities and Exchange Act of 1934 or related rules promulgated by the
Securities and Exchange Commission, or the commencement of or public
announcement of an intention to make a tender offer or exchange offer for more
than fifty percent (50%) of the then outstanding Common Stock.
(e)Section 409A. Notwithstanding anything to the contrary in this Agreement, any
cash severance payments otherwise due to Executive pursuant to this Section 6 or
otherwise on or within the six-month period following Executive's termination
will accrue during such six-month period and will become payable in a lump sum
payment on the date six (6) months and one (1) day following the date of
Executive's termination, provided, that such cash severance payments will be
paid earlier, at the times and on the terms set forth in the applicable
provisions of this Section 6, if the Company reasonably determines that the
imposition of additional tax under Code Section 409A, will not apply to an
earlier payment of such cash severance payments. In addition, this Agreement
will be deemed amended to the extent necessary to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Code Section 409A and any temporary, proposed or final Treasury Regulations and
guidance promulgated thereunder and the parties agree to cooperate with each
other ad to take reasonably necessary steps in this regard.
8.Non-Solicitation and Non-Disclosure.
(a)Non-Solicitation. During the period commencing on the date of this Agreement
and continuing until the first anniversary of the date when the Executive's
Employment terminated for any reason, the Executive shall not directly or
indirectly, personally or through others, solicit or attempt to solicit (on the
Executive's own behalf or on behalf of any other person or entity) the
employment of any employee of the Company or any of the Company's affiliates.
(b)Proprietary Information. The Executive has previously entered into a
Proprietary Information and Inventions Agreement with the Company, dated March
27, 2002, the terms of which are incorporated herein by reference.
9.Successors.
(a)Company's Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company's business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company's business and/or
assets which becomes bound by this Agreement.
(b)Executive's Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
10.Miscellaneous Provisions.
(a)Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to him at the home address which he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
(b)Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(c)Whole Agreement. No other agreements, representations or understandings
(whether oral or written) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter of this Agreement, except for that certain Employment Agreement dated
March 27, 2002 between the Executive and the Company which is superseded and
replaced in its entirety hereby. This Agreement and the Proprietary Information
and Inventions Agreement contain the entire understanding of the parties with
respect to the subject matter hereof.
(d)Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.
(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (except
provisions governing the choice of law).
(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(g)Arbitration. In consideration of Executive's employment with the Company, its
promise to arbitrate all employment-related disputes, and Executive's receipt of
the compensation, pay raises, and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with




--------------------------------------------------------------------------------




anyone (including the Company and any employee, officer, director, shareholder,
or benefit plan of the Company, in their capacity as such or otherwise), arising
out of, relating to, or resulting from Executive's employment with the Company
or the termination of Executive's employment with the Company, including any
breach of this Agreement, shall be subject to binding arbitration under the
arbitration provisions set forth in California Code of Civil Procedure Sections
1280 through 1294.2 (the “Act”), and pursuant to California law. The Federal
Arbitration Act shall continue to apply with full force and effect
notwithstanding the application of procedural rules set forth in the Act.
Disputes that Executive agrees to arbitrate, and thereby agrees to waive any
right to a trial by jury, include any statutory claims under local, state, or
federal law, including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Americans With Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, claims
of harassment, discrimination, and wrongful termination, and any statutory or
common law claims. Notwithstanding the foregoing, Executive understands that
nothing in this Agreement constitutes a waiver of Executive's rights under
Section 7 of the National Labor Relations Act. Executive further understands
that this agreement to arbitrate also applies to any disputes that the Company
may have with Executive.
(h)Procedure. Executive agrees that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”), which are
available at http://www.jamsadr.com/rules-employment-arbitration/ and from Human
Resources. Executive agrees that the arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication, and motions to dismiss and demurrers,
applying the standards set forth under the California Code of Civil Procedure.
Executive agrees that the arbitrator shall issue a written decision on the
merits. Executive also agrees that the arbitrator shall have the power to award
any remedies available under applicable law, and that the arbitrator shall award
attorneys' fees and costs to the prevailing party, where provided by applicable
law. Executive agrees that the decree or award rendered by the arbitrator may be
entered as a final and binding judgment in any court having jurisdiction
thereof. Executive understands that the Company will pay for any administrative
or hearing fees charged by the arbitrator or JAMS except that Executive shall
pay any filing fees associated with any arbitration that Executive initiates,
but only so much of the filing fees as Executive would have instead paid had
Executive filed a complaint in a court of law. Executive agrees that the
arbitrator shall administer and conduct any arbitration in accordance with
California law, including the California Code of Civil Procedure and the
California Evidence Code, and that the arbitrator shall apply substantive and
procedural California law to any dispute or claim, without reference to rules of
conflict of law. To the extent that the JAMS Rules conflict with California law,
California law shall take precedence. Executive agrees that any arbitration
under this agreement shall be conducted in Santa Clara County, California.
(i)Remedy. Except as provided by the Act and this Agreement, arbitration shall
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company. Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.
(j)Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers' Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.
(k)Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive acknowledges and agrees
that Executive has carefully read this Agreement and that Executive has asked
any questions needed for Executive to understand the terms, consequences, and
binding effect of this agreement and fully understand it, including that
Executive is waiving Executive's right to a jury trial. Finally, Executive
agrees that Executive has been provided an opportunity to seek the advice of an
attorney of Executive's choice before signing this agreement.
(l)No Assignment. This Agreement and all rights and obligations of the Executive
hereunder are personal to the Executive and may not be transferred or assigned
by the Executive at any time. The Company may assign its rights under this
Agreement to any entity that assumes the Company's obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company's assets to such entity.
(m)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


[The remainder of this page intentionally left blank.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


 
 
 
 
 
By: /s/ Thomas M. Prescott
 
 
Thomas M. Prescott


 
 
 
 
 
 



 
 
ALIGN TECHNOLOGY, INC.
 
 
By: /s/  Roger E. George
 
 
Roger E. George
 
 
Vice President, Corporate and Legal Affairs, General Counsel


 
 
 











